In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Kings County (Pearl, J.), dated February 22, 2005, which, after a hearing, dismissed her petition alleging that the respondent violated the conditions of an order of protection of the same court dated December 4, 2003.
Ordered that the order is affirmed, with one bill of costs.
We agree with the Family Court that the petitioner failed to establish that the respondent violated the conditions of the order of protection (see Family Ct Act § 846-a). As the trier of fact, the Family Court’s determination regarding the credibility of witnesses is entitled to great weight, and will not be disturbed where, as here, it is supported by the record (see Matter of Irene O., 38 NY2d 776 [1975]; Matter of Tibichrani v Debs, 230 AD2d 746 [1996]). Schmidt, J.P., Krausman, Mastro and Lunn, JJ., concur.